Mr. Justice Scanlan delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 88*—when tenancy from year to year created. Evidence held to show that a landlord acted as an agent of his lessee in collecting rent from another person who occupied the premises at the time of the making of the lease, and such landlord did not by accepting the rent elect to treat such other person as a tenant from year to year of the premises. 2. Judgment, § 457*—when decree is res adjudícala. A person cannot be injuriously affected by a judgment or decree of court who was not a party to such judgment or decree and was not in any way interested therein. 3. Judgment, § 457*—when party bound by former adjudication. Evidence held to support a finding that a party was not interested in a prior forcible entry and detainer suit, wherefore the judgment in such suit was not res adjudicate. 4. Landlobd and tenant, § 448*—when different premises are substituted. Evidence held not to sustain a contention that there was a substitution by a landlord of other premises for those leased.